Exhibit 16.1 MaloneBailey, LLP Westchase District 10350 Richmond Avenue Suite 300 Houston, TX77042 August 6, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Gentlemen: We have read Item 4.01 of Form 8-K dated August 6, 2010 for China Forestry, Inc. and are in agreement with the statements contained therein as it pertains to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in item 4.01. Very truly yours, /s/ MaloneBailey, LLP MaloneBailey, LLP
